                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 1 of 10 PageID: 63



                                                            UNITED STATES DISTRICT COURT
                                                               DISTRICT OF NEW JERSEY

                          Plaintiff,

                          WAREHOUSE SOLUTIONS INC. d/b/a                            CIVIL ACTION NO. 2:21-cv-08942-KM-CLW
                          INTELLIGENT AUDIT
                                                                                        ANSWER, SEPARATE DEFENSES,
                                   vs.                                                    REQUEST FOR DISCOVERY,
                                                                                    DESIGNATION OF TRIAL COUNSEL, JURY
                          Defendants,                                               DEMAND, REQUEST FOR STATEMENT OF
                                                                                                 DAMAGES
                          CHRISTOPHER COLOMB and ENVISTA, LLC


                                                                                            ELECTRONICALLY FILED


                                   Defendant Christopher Colomb, by way of Answer to Plaintiff's Complaint, says:

                                                                        THE PARTIES

                              1. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              2. This Defendant admits the allegations contained in this paragraph.

                              3. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                                                               JURISDICTION AND VENUE

                              4. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              5. The allegations contained in this paragraph call for a legal conclusion and are therefore denied by this

                          Defendant.

HOAGLAND, LONGO,
MORAN, DUNST &
                              6. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this
DOUKAS, LLP

40 PATERSON STREET        paragraph and therefore denies same, leaving Plaintiff to its proofs.
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                              7. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                          paragraph and therefore denies same, leaving Plaintiff to its proofs.
169 MAPLE AVENUE
RED BANK, NJ 07701
                              8. The allegations contained in this paragraph call for a legal conclusion and are therefore denied by this

                          Defendant.


                                                                                1
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 2 of 10 PageID: 64



                                 9. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                                 10. The allegations contained in this paragraph call for a legal conclusion and are therefore denied by this

                          Defendant.

                                 11. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant admits the allegations contained in this paragraph.

                                                                     STATEMENT OF FACTS

                          I.         Background on Intelligent Audit and its Business

                                 12. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                                 13. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                                 14. This Defendant denies the allegations contained in this paragraph.

                                 15. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                          II.        Colomb’s Employment with Intelligent Audit

                                 16. This Defendant admits the allegations contained in this paragraph.

                                 17. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                                 18. This Defendant denies the allegations contained in this paragraph.

                                 19. This Defendant denies the allegations contained in this paragraph.

HOAGLAND, LONGO,                 20. This Defendant denies the allegations contained in this paragraph.
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET        III.       The Agreement Between Intelligent Audit and Colomb
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                 21. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                          extent a response is required, this Defendant denies the allegations contained in this paragraph as they relate to
169 MAPLE AVENUE
RED BANK, NJ 07701
                          the reason this Defendant entered into an agreement with Intelligent Audit.

                                 22. This Defendant admits the allegations contained in this paragraph.


                                                                                    2
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 3 of 10 PageID: 65



                              23. This Defendant admits the allegations contained in this paragraph.

                              24. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant denies the allegations contained in this paragraph.

                              25. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant denies the allegations contained in this paragraph.

                              26. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant denies the allegations contained in this paragraph.

                              27. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant admits the allegations contained in this paragraph.

                              28. The agreement between Intelligent Audit and this Defendant is a writing that speaks for itself. To the

                          extent a response is required, this Defendant admits the allegations contained in this paragraph.

                              29. This Defendant admits the allegations contained in this paragraph.

                              30. This Defendant admits the allegations contained in this paragraph.

                              31. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              32. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              33. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              34. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

HOAGLAND, LONGO,              35. The Letter is a writing that speaks for itself. To the extent that a response is required, this Defendant
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET        admits that this Defendant did receive a letter dated March 30, 2021 and has insufficient knowledge to either
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                          admit or deny the remaining allegations contained in this paragraph and therefore denies same, leaving
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                          Plaintiff to its proofs.
169 MAPLE AVENUE
RED BANK, NJ 07701




                                                                                 3
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 4 of 10 PageID: 66



                              36. The Letter is a writing that speaks for itself. To the extent that a response is required, this Defendant

                          has insufficient knowledge to either admit or deny the allegations contained in this paragraph and therefore

                          denies same, leaving Plaintiff to its proofs.

                              37. This Defendant admits the allegations contained in this paragraph.

                              38. This Defendant admits the allegations contained in this paragraph.

                                                                       COUNT ONE
                                                                  BREACH OF CONTRACT
                                                                   (Against Chris Colomb)

                              39. This Defendant admits the allegations contained in this paragraph.

                              40. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              41. The allegations contained in this paragraph call for a legal conclusion and are therefore denied by this

                          Defendant.

                              42. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              43. This Defendant denies the allegations contained in this paragraph.

                              44. This Defendant denies the allegations contained in this paragraph.

                              45. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              WHEREFORE, Defendant Chris Colomb demands judgment:

                                  A. Dismissing all claims and causes of action against this Defendant;

                                  B. Awarding counsel fees and costs of suit to this Defendant; and

HOAGLAND, LONGO,                  C. All other relief that this court may deem appropriate and equitable in the interest of justice.
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                                              COUNT TWO
BLDG. B, SUITE 202                       TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
HAMMONTON, NJ 08037
                                                          (Against enVista, LLC)
169 MAPLE AVENUE
RED BANK, NJ 07701
                              46. This Defendant admits the allegations contained in the paragraph.




                                                                                 4
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 5 of 10 PageID: 67



                              47. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              48. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              49. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              50. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              51. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              52. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              53. This Defendant denies the allegations contained in this paragraph.

                              54. This Defendant denies the allegations contained in this paragraph.

                              55. This Defendant has insufficient knowledge to either admit or deny the allegations contained in this

                          paragraph and therefore denies same, leaving Plaintiff to its proofs.

                              56. This Defendant denies the allegations contained in this paragraph.

                              WHEREFORE, Defendant Chris Colomb demands judgment:

                                  D. Dismissing all claims and causes of action against this Defendant;

                                  E. Awarding counsel fees and costs of suit to this Defendant; and

                                  F. All other relief that this court may deem appropriate and equitable in the interest of justice.

HOAGLAND, LONGO,                                                   SEPARATE DEFENSES
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET                                             FIRST SEPARATE DEFENSE
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                  Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                          against public policy.
169 MAPLE AVENUE
RED BANK, NJ 07701




                                                                                5
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 6 of 10 PageID: 68



                                                                 SECOND SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as it

                          imposes undue hardship on this Defendant.

                                                                  THIRD SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as it

                          does not protect the legitimate interests of the Plaintiff.

                                                                 FOURTH SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as the

                          scope of same is unreasonable.

                                                                  FIFTH SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as

                          same is not reasonably limited in scope of activity.

                                                                  SIXTH SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as

                          same is not reasonably limited in time.

                                                                SEVENTH SEPARATE DEFENSE

                                     Any Non-Compete and/or Non-Solicitation Agreement entered into by this Defendant is invalid as

                          same is not reasonably limited in area.

                                                                 EIGHTH SEPARATE DEFENSE

                                     If Plaintiff suffered damages, the same were caused by Plaintiff's sole negligence.

                                                                  NINTH SEPARATE DEFENSE

HOAGLAND, LONGO,                     If Plaintiff suffered damages, the same were caused by third persons over whom this Defendant had no
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET        control.
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                                                  TENTH SEPARATE DEFENSE
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                                     Plaintiff's Complaint fails to state a cause of action upon which relief can be granted.
169 MAPLE AVENUE
RED BANK, NJ 07701
                                                               ELEVENTH SEPARATE DEFENSE

                                     Plaintiff's cause of action is barred by the applicable Statute of Limitations and/or Repose.


                                                                                   6
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 7 of 10 PageID: 69



                                                                TWELFTH SEPARATE DEFENSE

                                  This Defendant did not violate any duty owed to Plaintiff under common law, statute, regulations or

                          standards.

                                                           THIRTEENTH SEPARATE DEFENSE

                                  The conduct of this Defendant was not the proximate cause of Plaintiff's alleged damages.

                                                           FOURTEENTH SEPARATE DEFENSE

                                  The alleged damages complained of were due to unavoidable circumstances and causes beyond the

                          control or fault of this Defendant.

                                                            FIFTEENTH SEPARATE DEFENSE

                                  Plaintiff breached the contract with this Defendant and is barred from any damages claimed.

                                                            SIXTEENTH SEPARATE DEFENSE

                                  Plaintiff failed to comply with the specific provisions of the contract and is barred from pursuing any

                          claim for damages sought.

                                                          SEVENTEENTH SEPARATE DEFENSE

                                  The contract under which Plaintiff sues is voidable by the Doctrine of Mutual Mistake of Fact.

                                                           EIGHTEENTH SEPARATE DEFENSE

                                  The contract under which Plaintiff sues is barred by the contract violation of public policy.

                                                           NINETEENTH SEPARATE DEFENSE

                                  Plaintiff's Complaint is barred in whole or in part by reason of the unconscionable contract.

                                                            TWENTIETH SEPARATE DEFENSE

                                  Any and all alleged damages sustained by Plaintiff, if any, were the result of its own conduct, actions

HOAGLAND, LONGO,          and/or omissions.
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET                                        TWENTY-FIRST SEPARATE DEFENSE
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                  Any and all alleged damages sustained by Plaintiff, if any, were the result of actions and/or omissions
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                          of persons and/or entities for whom this Defendant is not responsible or liable.
169 MAPLE AVENUE
RED BANK, NJ 07701
                                                        TWENTY-SECOND SEPARATE DEFENSE

                                  Plaintiff has failed to mitigate its damages, if any.


                                                                                 7
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 8 of 10 PageID: 70



                                                         TWENTY-THIRD SEPARATE DEFENSE

                                  This Defendant acted in good faith, without malice, and with the reasonable belief that his actions were

                          reasonable under the existing facts and circumstances.

                                                        TWENTY-FOURTH SEPARATE DEFENSE

                                  Pursuant to N.J.S.A. 2A:15-59.1, this matter is a frivolous suit and this Defendant should be entitled to

                          damages for defending same.

                                                         TWENTY-FIFTH SEPARATE DEFENSE

                                  Plaintiff’s Complaint is barred by the Doctrine of Laches and Estoppel.

                                                         TWENTY-SIXTH SEPARATE DEFENSE

                                  Plaintiff’s Complaint is barred by the Doctrine of Unclean Hands.

                                                       TWENTY-SEVENTH SEPARATE DEFENSE

                                  Plaintiff’s Complaint is barred by the Doctrine of Waiver.

                                                        TWENTY-EIGHTH SEPARATE DEFENSE

                                  This Defendant denies that Plaintiff has suffered any losses or damages; in any event, any losses or

                          damages sustained by Plaintiff are de minimis, remote, speculative, and/or transient and, hence, are not

                          cognizable at law.

                                                         TWENTY-NINTH SEPARATE DEFENSE

                                  Plaintiff's cause of action should be dismissed in the State of New Jersey based on the Doctrine of

                          Forum non Conveniens.

                                                            THIRTIETH SEPARATE DEFENSE

                                  The Court lacks jurisdiction over the person of this Defendant.

HOAGLAND, LONGO,                                          THIRTY-FIRST SEPARATE DEFENSE
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET                The Court lacks jurisdiction over the subject matter of this action.
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
                                                         THIRTY-SECOND SEPARATE DEFENSE
BLDG. B, SUITE 202
HAMMONTON, NJ 08037
                                  Venue of this action is improper and this Defendant reserves the right to move for transfer.
169 MAPLE AVENUE
RED BANK, NJ 07701




                                                                                 8
                     Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 9 of 10 PageID: 71



                                                                 REQUEST FOR DISCOVERY

                                  PLEASE TAKE NOTICE that demand is hereby made of Plaintiff for complete compliance with

                          Rule 26, for all discovery items/documentation.

                                                           DESIGNATION OF TRIAL COUNSEL

                                  Be advised that Robert G. Kenny, Esq. has been designated as trial counsel on behalf of Defendant

                          Christopher Colomb in the above-captioned matter.

                                                                         JURY DEMAND

                                  Defendant Christopher Colomb hereby demands a trial by jury in accordance with Federal Rule of

                          Civil Procedure 38.

                                                       REQUEST FOR STATEMENT OF DAMAGES

                                  PLEASE TAKE NOTICE that in accordance with Local Civil Rule 8.1, the undersigned requests that

                          within ten (10) days of service hereof upon you, you serve upon us a written statement of the amount of

                          damages claimed in this action against this Defendant, and against all defendants, if these amounts differ.

                                                     CERTIFICATION OF PERSONAL IDENTIFIERS

                                  In accordance with Rule 5.2 and District Court of New Jersey Electronic Case Filing Policy and

                          Procedure 17, I hereby certify that no confidential personal identifiers are contained in the papers now being

                          submitted to the Court.

                                                      CERTIFICATION OF OTHER PROCEEDINGS

                                  I hereby certify that the matter in controversy is not the subject of any other civil action or arbitration

                          proceeding, now or contemplated, and that at this time no other parties should be joined in this action.

                                                                     HOAGLAND, LONGO, MORAN, DUNST & DOUKAS, LLP
                                                                     Attorneys for Defendant Christopher Colomb
HOAGLAND, LONGO,
MORAN, DUNST &
DOUKAS, LLP

40 PATERSON STREET
NEW BRUNSWICK, NJ
08901                                                                By: ____              _____________
701 WILTSEY'S MILL ROAD                                                     ROBERT G. KENNY
BLDG. B, SUITE 202
HAMMONTON, NJ 08037       Dated: June 18, 2021
169 MAPLE AVENUE
RED BANK, NJ 07701




                                                                                  9
                 Case 2:21-cv-08942-KM-CLW Document 11 Filed 06/18/21 Page 10 of 10 PageID: 72




                                                                     PROOF OF MAILING

                                  I, Robert G. Kenny, Esq., hereby certify that on this date that I served via electronic filing, a true and

                          accurate copy of the within Answer to Plaintiff's Complaint on behalf of Defendant Christopher Colomb to the

                          following:

                                  Mr. William T. Walsh
                                  Clerk, United States District Court
                                  Martin Luther King, Jr. Federal Building and US Courthouse
                                  50 Walnut Street
                                  Newark, NJ 07102


                                  I hereby certify that on this date that I served via electronic mail, a true and accurate copy of the within

                          Answer to Plaintiff's Complaint on behalf of Defendant Christopher Colomb to the following:


                              John Vales, Esq.                                          James Boyan, III, Esq.
                              Dentons US, LLP                                           Pashman Stein Walder Hayden, P.C.
                              101 JFK Parkway                                           Court Plaza South
                              Short Hills, NJ 07078                                     21 Main Street, Suite 200
                              Attorney(s) for Defendant                                 Hackensack, NJ 07601
                              en Vista, LLC                                             Attorney(s) for Plaintiff
                                                                                        Warehouse Solutions, Inc. d/b/a Intelligent Audit




                                  I certify that the foregoing statements made by me are true. I am aware that if any of the statements

                          made by me are willfully false, I am subject to punishment.

                                                                     HOAGLAND, LONGO, MORAN, DUNST & DOUKAS, LLP
                                                                     Attorneys for Defendant Christopher Colomb



                                                                     By: _____                         ___________
HOAGLAND, LONGO,
MORAN, DUNST &                                                           ROBERT G. KENNY
DOUKAS, LLP
                          Dated: June 18, 2021
40 PATERSON STREET
NEW BRUNSWICK, NJ
08901

701 WILTSEY'S MILL ROAD
BLDG. B, SUITE 202
HAMMONTON, NJ 08037

169 MAPLE AVENUE
RED BANK, NJ 07701




                                                                                  10
